Citation Nr: 1119645	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  05-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression not otherwise specified, and an anxiety disorder not otherwise specified. 

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2002 and August 2007 rating decisions of the RO in Indianapolis, Indiana. 

In January 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding the issue of service connection for PTSD, as that was the only issue ripe for appeal at that time.  A transcript of the hearing is of record. 

The issue regarding service connection for PTSD was previously remanded by the Board in February 2008 and at that time the issue was characterized as whether new and material evidence had been received to reopen a claim for service connection.  Following development, the RO readjudicated the claim and issued an SSOC in November 2010.  Significantly, following the November 2010 SSOC, relevant service treatment records, which were in existence at the time of the initial rating decision in November 2002, were associated with the file.  Thus, rather than determining whether new and material evidence has been submitted to reopen the appellant's PTSD claim, a de novo review of the issue of entitlement to service connection is warranted, and the issue on appeal is characterized as stated on the cover sheet.  See 38 C.F.R. § 3.156(c)(i) (2010).   


The issue regarding service connection for a seizure disorder comes before the Board on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  While the claims file traveled between the Board and RO/AMC regarding the PTSD issue on appeal, the Virtual VA paperless claims processing system was utilized for the issue regarding service connection for a seizure disorder.  Instead of paper, a highly secured electronic repository was used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the appeal regarding service connection for a seizure disorder was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted above, pertinent service treatment records relevant to both claims on appeal were associated with the claims file in December 2010.  Specifically, the records relate to the Veteran's hospitalization in September 1966, in Vietnam, for psychiatric treatment following the incident described below wherein the Veteran reported that he swallowed his tongue.  There is no indication that the Agency of Original Jurisdiction reviewed these records as they appear to have been added to the claims file following the issuance of the last SSOC for the issue of service connection for an acquired psychiatric disorder.  The Veteran has not filed a waiver of review by the AOJ.  A remand is therefore necessary to cure this defect.  38 C.F.R. § 3.156(c)(i) (2010); 38 C.F.R. § 20.1304(c) (2010); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (A remand is necessary when evidence is received by the Board, without a waiver, that has not been considered by the RO.).  

Regarding his claim for PTSD, the Veteran has been diagnosed with PTSD as well as depression not otherwise specified and an anxiety disorder, not otherwise specified.  The Court held that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim for service connection has therefore been expanded to include all his psychiatric diagnoses.

The Board further notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

Here, the Veteran has expressed that experienced a traumatic event in service.  In particular, at his April 2001 VA examination, he reported that in September 1966, on his first patrol in Vietnam, he was walking down the street with his gun, threw his head back and fell down and swallowed his tongue.  He also reported that he blacked out during the event and that while he was unconscious, a medic inserted a safety pin into his tongue to prevent him from swallowing it again.  He also reported to the examiner that following the event he was ridiculed by his fellow service members.  

The April 2001 examination report does not indicate whether the Veteran claimed to be under enemy fire at the time of the incident.  In his April 2008 statement in support of his claim, he reported that he was under fire at the time but, in December 2004, he reported to a VA psychiatrist that he was never under fire.  The Veteran has also submitted a buddy statement indicating that while on a clearing mission in October 1966, his unit came under enemy fire. 

The recently added service hospitalization records note that he was hospitalized in September 1966 following an incident where he swallowed his tongue.  He was provisionally diagnosed with an anxiety reaction which was later changed to a diagnosis of schizoid personality.  During that hospitalization, it was noted that he had a long-standing history of isolation and had entered service with a psychiatric history of depression and suicidal ideation.  The service physician also noted that the Veteran had recently been involved in a fire fight and responded with acute anxiety symptoms.  

The Veteran underwent VA psychiatric examinations in April 2001 and December 2004.  The examinations resulted in conflicting outcomes.  Significantly, both of the conflicting VA examination reports were based on an incomplete history as the September 1966 hospitalization records were not available at the time of the examinations.  

The April 2001 VA examiner diagnosed PTSD and opined that the Veteran was positive for experiencing and witnessing aspects of trauma which met the Diagnostic and Statistical Manual, Fourth edition, Text Revision (DSM-IV-TR) criteria for PTSD.  However, the VA examiner did not note what trauma the Veteran witnessed other than the event above wherein the Veteran described that he was walking with his gun and fell down and swallowed his tongue.  The examination report does not indicate that the Veteran professed to be under fire or in fear of the enemy at that time.  

The December 2004 VA examiner opined that the Veteran did not meet the criteria for PTSD and that instead he had a diagnosis of an anxiety disorder not otherwise specified.  At the December 2004 VA examination, the Veteran reported that he was never under fire during the patrol incident noted above.  

Next, VA outpatient treatment records contain varying diagnoses.  The Board notes that the Veteran received regular psychiatric treatment from VA.  Beginning in May 2001, his regular treating VA psychologist repeatedly affirmatively opined that the Veteran had no Axis I diagnosis.  However, his VA medical records other than psychiatric records, consistently maintained PTSD in the list of active problems following the April 2001 VA examination.  In October 2003, VA psychologists began noting Axis I diagnoses including an anxiety disorder not otherwise specified and depression not otherwise specified but he never received a diagnosis of PTSD from his VA psychiatric treatment providers.  

In light of the conflicting opinions regarding a diagnosis of PTSD, the change in the pertinent regulation, and the fact that neither VA examiner had the benefit of the Veteran's full medical history in reaching their previous conclusions, the Board finds that the evidence is insufficient to make a determination on the Veteran's claim at this time and further examination is required.   


Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for his acquired psychiatric and seizure disorders.  

Regarding the Veteran's claim of entitlement to service connection for a seizure disorder, the claim was denied in August 2007.  The Veteran was notified of the decision in September 2007.  He submitted a notice of disagreement in October 2007.  To date, no Statement of the Case regarding this matter has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall issue a Statement of the Case on the issue of entitlement to service connection for a seizure disorder, to include consideration of any documents that were not previously considered.   The RO/AMC shall clearly advise the Veteran and his representative of the need to file a substantive appeal if he wishes to perfect an appeal on the issue of service connection for a seizure disorder.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate

2. Obtain outpatient treatment records related to psychiatric treatment as well as treatment for a seizure disorder from the VA medical center in Indianapolis, Indiana, from May 2010 to the present.  Any negative response should be noted in the file.

3. After obtaining any outstanding medical evidence, the Veteran should be afforded an examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression not otherwise specified, and an anxiety disorder not otherwise specified.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event, to include the credible evidence indicating that he experienced an anxiety reaction following a fire fight.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity. T hereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.  The examiner is advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

The examiner should provide a full rationale with respect to any stated medical opinions.  A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

                       4.  Then, the RO/AMC should readjudicate the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD, depression not otherwise specified, and an anxiety disorder not otherwise specified, to include consideration of any documents that were not previously reviewed including the service treatment records received in December 2010.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


